
	
		I
		112th CONGRESS
		1st Session
		H. R. 2322
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Benishek (for
			 himself and Mr. Kildee) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reaffirm and clarify the Federal relationship of the
		  Burt Lake Band as a distinct federally recognized Indian Tribe, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Burt Lake Band of Ottawa and Chippewa
			 Indians Reaffirmation Act.
		2.FindingsCongress finds as follows:
			(1)The members of the
			 Burt Lake Band of Ottawa and Chippewa Indians, whose historic name is the
			 Cheboigan (or Cheboygan) Band, are descendants and a political successor to
			 signatories of the 1836 Treaty of Washington and the 1855 Treaty of Detroit.
			 The treaty signatories were twice recognized by the United States, on a
			 government-to-government relationship basis, through the execution and
			 ratification of those treaties.
			(2)The 1836 Treaty of Washington provided that
			 the Cheboigan Band would receive a reservation of 1,000 acres on the Cheboigan,
			 within its aboriginal territory, for a period of 5 years after ratification of
			 that treaty but the United States failed to provide that reservation. The 1855
			 Treaty of Detroit provided that Ottawa and Chippewa Indians could select
			 individual allotments of land within designated reserves, and 2 townships were
			 set aside for selection by the Cheboygan Band in Cheboygan
			 County. Those members who selected allotments within that area were not awarded
			 those individual land holdings until 3 years after a special Act of Congress
			 was passed in 1872.
			(3)Between 1845 and
			 1850 the Band’s members used treaty annuity payments to purchase land for the
			 Band in Burt Township, Cheboygan County, Michigan. That land, called Colonial
			 Point, was placed in trust with the Governor of Michigan on the advice of
			 Federal Indian agents.
			(4)During the next 50
			 years, questions arose regarding the taxability of the property, and the
			 acreage was ultimately sold for back taxes in 1900.
			(5)After the Band was
			 forcibly evicted from Colonial Point and its village was burned to the ground
			 by its new owner, John McGinn, the majority of the Band’s families took up
			 residency on nearby Indian Road on lands which other Band members had purchased
			 or received as treaty allotments or homesteads.
			(6)In 1911, the
			 United States filed suit in the United States Federal District Court for
			 Eastern Michigan seeking to regain possession of the Colonial Point Lands
			 (United States v. McGinn, Equity No. 94, filed June 11, 1911). In its
			 complaint, the United States advised the Court that it was suing on behalf of
			 the Cheboygan band of Indians [which] is now and was at all the times
			 mentioned in this bill of complaint a tribe of indians [sic] under the care,
			 control, and guardianship of the plaintiff and said band is now and was at all
			 times mentioned in this bill of complaint recognized by the plaintiff through
			 its chiefs or head men which it annually elects..
			(7)In 1917, the
			 Federal District Court decided the McGinn case against the United States
			 finding that the language in the Colonial Point deeds did not prevent the
			 Colonial Point land from being taxed.
			(8)Over the next 20 years, Acting Chief Enos
			 Cabinaw, acting on behalf of the Cheboygan Band, asked the United States to
			 appeal or otherwise rectify the District Court’s decision, but no Federal
			 action was taken. Throughout this period, the United States continued to
			 provide the Band and its members with many of the same Federal services that
			 were being provided to other Indian tribes in Michigan.
			(9)The Act of June
			 18, 1934 (hereafter in this Act referred to as the Indian Reorganization
			 Act), authorized and directed the Bureau of Indian Affairs to provide
			 technical assistance and Federal funds to petitioning tribes to assist them in
			 reorganizing their governments and improving their economies. Members of the
			 Cheboigan Band, as well as members of other landless treaty Tribes in Michigan,
			 submitted petitions to receive that assistance. Similar petitions were also
			 submitted by 4 Michigan bands that still held communal lands. Possession of a
			 tribal land base was a prerequisite to the receipt of most of the Federal funds
			 and services provided for in the Indian Reorganization Act.
			(10)While the Indian Reorganization Act
			 directed the Secretary to assist landless bands, like Burt Lake, and authorized
			 Federal funds to acquire land, no Federal funds were appropriated to acquire
			 new tribal lands for any of the landless bands in Michigan. After struggling
			 with this dilemma, the Bureau of Indian Affairs extended the benefits of the
			 Indian Reorganization Act to only those 4 Michigan tribes that had an existing
			 land base on the date of the enactment of the Indian Reorganization Act. Of the
			 Ottawa and Chippewa Tribes who signed the 1836 and 1855 Treaties, only 1 group,
			 the Bay Mills Indian Community, was organized under the Indian Reorganization
			 Act.
			(11)The failure of the Bureau of Indian Affairs
			 to grant Indian Reorganization Act benefits to the Cheboigan Band did not
			 terminate the band’s government-to-government relationship with the United
			 States, and Congress has never taken any action to terminate Federal
			 acknowledgment of the Burt Lake Band.
			(12)The Bureau of
			 Indian Affairs does not have the legal authority to terminate a tribe that has
			 been acknowledged by an Act of Congress.
			(13)Since 1972, the
			 following Michigan tribes that were not organized under the Indian
			 Reorganization Act, have been recognized or reaffirmed as federally recognized
			 Indian tribes:
				(A)The Sault Ste.
			 Marie Tribe of Chippewa was reaffirmed by a Memorandum of the Commissioner of
			 Indian Affairs on September 7, 1972.
				(B)The Grand Traverse
			 Band of Ottawa and Chippewa Indians was acknowledged by the Assistant Secretary
			 of Indian Affairs on May 27, 1980.
				(C)The Little
			 Traverse Bay Bands of Odawa Indian and the Little River Band of Ottawa Indians
			 each had its Federal status reaffirmed by an Act of Congress on September 21,
			 1994.
				(D)The Lac Vieux
			 Desert Band of Lake Superior Chippewa Indians had its Federal status as a
			 separate Indian tribe reaffirmed by an Act of Congress at the request of the
			 Administration on September 8, 1988.
				(E)The Pokagon Indian
			 Nation had its Federal status reaffirmed by an Act of Congress on September 21,
			 1994.
				(F)The Huron
			 Potawatomi Nation had its Federal status acknowledged by the Assistant
			 Secretary of Indian Affairs on March 17, 1996.
				(G)The Gun Lake Tribe
			 (Match-She-Be-Nash-She-Wish) had its Federal status acknowledged by the
			 Assistant Secretary of Indian Affairs on August 23, 1999.
				(14)The Burt Lake
			 Band has been consistently recognized by third parties as a distinct Indian
			 community since well before 1900.
			(15)The Burt Lake
			 Band consists of members who are the children, grandchildren, or great
			 grandchildren of Indian persons who resided on or near Colonial Point or Indian
			 Road prior to 1910. The majority of the Band’s adult members grew up on or near
			 Indian Road or had an immediate family member who did. As the result, the
			 Band’s members have maintained very close social and political ties. The Band
			 has its own, well-defined membership criteria, which requires the maintenance
			 of tribal relations.
			(16)The Burt Lake
			 Band consists of families who have and continue to provide mutual aid to each
			 other, visit each other regularly, mobilize to assist each other in times of
			 need, practice traditional arts and crafts, gather for Ghost Suppers, decorate
			 the graves of their ancestors, and participate in other traditional tribal
			 ceremonies and events.
			(17)Since 1829 the
			 Burt Lake Band’s members have attended and consistently mobilized to maintain
			 the Indian Mission Church of St. Mary’s, first on Colonial Point and later on
			 Indian Road. The Burt Lake Band’s members have also worked together to maintain
			 the Tribe’s 2 Indian cemeteries. They have also dug the graves and buried their
			 relatives in those 2 Indian cemeteries for almost 200 years.
			(18)The Burt Lake
			 Band’s members have throughout time made formal and informal decisions for the
			 community. The Burt Lake Band has also organized its own modern tribal
			 government without the assistance of the Bureau of Indian Affairs.
			(19)The majority of
			 the Band’s elders have a high degree of Indian blood and continue to speak the
			 Ottawa language when they gather with each other. Before World War II, more
			 than 50 percent of the Burt Lake families were still speaking the traditional
			 language in their homes, and more than 50 percent of those tribal members who
			 were married were married to other Ottawa and Chippewa individuals.
			(20)There is no evidence that the Band has
			 willfully abandoned tribal relations and there is no evidence that the Congress
			 has taken any legal action to terminate its government-to-government relations
			 with the Burt Lake Band.
			(21)Because the Bureau of Indian Affairs failed
			 to review the Band’s petition for over 20 years, a percentage of the Band’s
			 members enrolled in other Tribes in order to obtain the Federal services, most
			 notably health care and prescription drug assistance, that they were legally
			 entitled to, but denied as members of Burt Lake. This step was often taken on
			 the advice of one or more employees of the Bureau of Indian Affairs. This dual
			 enrollment situation has now created a new problem for the Band’s
			 reaffirmation, because the Bureau of Indian Affairs’ current regulations
			 prohibit it from recognizing a tribe when a part of the tribe’s community is or
			 was enrolled in another federally recognized tribe.
			(22)In September 2006, the Assistant Secretary
			 of Indian Affairs denied the Burt Lake Band’s petition for recognition even
			 though it found that the Burt Lake Band has been identified as an Indian entity
			 by scholars, local and State officials, and other tribes, and even though it
			 found that the members of the Burt Lake Band maintain a strong Indian
			 community. In its letter denying the Burt Lake Band’s petition, the Bureau of
			 Indian Affairs stated that Congress may consider taking legislative
			 action to recognize petitioners that do not meet the specific requirements of
			 the acknowledgment regulations but may have merit..
			(23)The Burt Lake Band has exhausted its
			 administrative remedies, therefore this Act is both necessary and
			 appropriate.
			3.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)The term
			 Burt Lake Band means the Burt Lake Band of Ottawa and Chippewa
			 Indians, a continuously existing historical tribe of Indians descending from
			 the Cheboygan band which was included in treaties with the United States in
			 1836 and 1855 and descending from the Indian Village at Burt Lake in
			 1900.
			(2)The term Indian Reorganization
			 Act means the Act of June 18, 1934 (25 U.S.C. 461 et seq.).
			(3)The term
			 OFA means the Office of Federal Acknowledgment, a branch of the
			 United States Department of the Interior’s Bureau of Indian Affairs.
			(4)The term
			 Secretary means the Secretary of the Interior.
			4.Federal
			 recognition
			(a)Federal
			 RecognitionThe Burt Lake Band of Ottawa and Chippewa Indians is
			 hereby reaffirmed as a federally recognized Indian tribe. All laws and
			 regulations of the United States of general application to Indians or nations,
			 tribes, or bands of Indians, including the Indian Reorganization Act, which are
			 inconsistent with any specific provision of this Act shall not be applicable to
			 the Burt Lake Band and its members.
			(b)Federal Services
			 and Benefits
				(1)In
			 generalNotwithstanding any other provision of law, after the
			 date of the enactment of this Act, the Burt Lake Band and its members shall be
			 eligible for all services and benefits provided by the Federal Government to
			 Indians because of their status as federally recognized Indians without regard
			 to the existence of a reservation or the location of the residence of any
			 member on or near any Indian reservation.
				(2)Service
			 areaFor purposes of the
			 delivery of Federal services to the enrolled members of the Burt Lake Band and
			 to other Indians, all of Cheboygan County Michigan, and any area in the State
			 of Michigan that is outside of Cheboygan County, but located within 25 miles of
			 the Burt Lake Band’s Cemetery at the St. Mary’s Indian Mission Church, shall be
			 deemed to be within the Service Area of the Burt Lake Band. Nothing contained
			 herein shall prohibit the Federal Government from providing services to members
			 of the Burt Lake Band who reside or are domiciled outside this Service Area, or
			 from otherwise expanding the Burt Lake Band’s Service Area in compliance with
			 applicable Federal law and policy. Nothing in this subsection is intended to
			 diminish or alter the service area of another federally recognized Indian
			 tribe. If any part of the Burt Lake Band’s service area overlaps with the
			 service area of another federally recognized Indian tribe, that overlap shall
			 be addressed in compliance with existing Federal policies and
			 regulations.
				5.Reaffirmation of
			 rights
			(a)In
			 GeneralAll rights and privileges of the Burt Lake Band and its
			 members, which may have been abrogated or diminished before the date of the
			 enactment of this Act are hereby reaffirmed.
			(b)Existing Rights
			 of Burt Lake BandNothing in this Act shall be construed to
			 diminish any right or privilege of the Burt Lake Band or of its members that
			 existed before the date of the enactment of this Act. Except as otherwise
			 specifically provided in any other provision of this Act, nothing in this Act
			 shall be construed as altering or affecting any legal or equitable claim the
			 Burt Lake Band may have to enforce any right or privilege reserved by or
			 granted to the Burt Lake Band which was wrongfully denied to or taken from the
			 Burt Lake Band before the date of the enactment of this Act.
			6.Tribal
			 landsThe Secretary shall
			 acquire real property in Cheboygan County in trust for the benefit of the Burt
			 Lake Band of Ottawa and Chippewa Indians, if at the time of such acceptance by
			 the Secretary, there are no adverse legal claims on such property, including
			 outstanding liens, mortgages or taxes owed, and the Secretary has confirmed
			 that the National Environmental Policy Act of 1969 has been complied with
			 regarding the trust acquisition of the property. After being taken into trust,
			 such lands shall become part of the initial reservation of the Burt Lake Band
			 at the request of the Burt Lake Band. The Secretary is also authorized to
			 acquire and accept real property in other geographic areas into trust for the
			 benefit of the Burt Lake Band and to declare those lands to be a part of the
			 Burt Lake Band’s Reservation consistent with applicable law.
		7.Membership
			(a)In
			 GeneralThe initial membership of the Burt Lake Band of Ottawa
			 and Chippewa Indians shall consist of persons who can present evidence,
			 acceptable to the Burt Lake Band, showing that they meet the requirements of
			 subsection (b), and persons who meet such other requirements as are specified
			 by the Burt Lake Band in its Burt Lake Band’s Constitution and Enrollment
			 Ordinance as the same may be from time-to-time amended.
			(b)Membership
			 Criteria
				(1)To qualify for
			 membership in the Burt Lake Band of Ottawa and Chippewa Indians, a person must
			 be able to demonstrate through evidence acceptable to the Burt Lake Band that
			 the person meets at least 1 of the following requirements:
					(A)The person descends from a tribal member
			 who was domiciled at Colonial Point, Burt Township, Cheboygan County, Michigan,
			 before or at the time that the Burt Lake Band’s village was burned in October
			 1900, as the tribal members are identified as Colonial Point residents in the
			 case files of the litigation initiated by John W. McGinn to evict former
			 residents from that land, or in the list prepared in or about 1950 as the
			 Albert Shananaquet list of pre-1900 village residents, or both.
					(B)The person
			 descends from a tribal member who is listed on the 1900 or 1910 Burt Lake
			 Township Federal Census, Indian Enumeration Schedule.
					(C)The person has an
			 Indian ancestor who was, prior to 1910, living in tribal relations with the
			 Burt Lake Band of Ottawa and Chippewa Indians as the Burt Lake Band is defined
			 in this Act.
					(2)In addition to the
			 requirements under paragraph (1), to qualify for membership in the Burt Lake
			 Band of Ottawa and Chippewa Indians, a person must be able to demonstrate
			 through evidence acceptable to the Burt Lake Band that the person meets all of
			 the following criteria:
					(A)That the person is
			 in tribal relations with other Burt Lake Band members.
					(B)That the person’s
			 ancestors have lived in tribal relations with other Burt Lake Band members on a
			 substantially continuous basis from 1910 to the present.
					(C)That the person
			 has a completed tribal membership enrollment file as prescribed by the Tribal
			 Enrollment Ordinance.
					(D)That the person’s
			 membership application has been processed and that the person has been approved
			 for membership in the Burt Lake Band in the manner prescribed by the Tribal
			 Enrollment Ordinance.
					(c)Base
			 RollThe Burt Lake Band shall
			 provide a copy of the base roll of the Burt Lake Band of Ottawa and Chippewa
			 Indians to the Assistant Secretary for Indians Affairs not later than 12 months
			 after the date of the enactment of this Act. The base roll shall consist of the
			 320 persons whose names were listed on the official roll of the Burt Lake Band
			 which were members submitted by the Burt Lake Band to the OFA on May 2, 2005,
			 and shall also include the biological sons and daughters who were born to those
			 members between the submission of that list and the enactment of this Act. The
			 Base Roll shall also include those descendants of Burt Lake members who—
				(1)meet the
			 enrollment criteria established by this section;
				(2)seek enrollment in
			 the Burt Lake Band not later than 12 months after the date of the enactment of
			 this Act; and
				(3)are accepted for
			 enrollment in the Burt Lake Band in the manner prescribed by the Burt Lake
			 Band’s Constitution.
				8.ConstitutionThe initial constitution of the Burt Lake
			 Band shall be the constitution that the Burt Lake Band submitted to the OFA on
			 May 2, 2005.
		
